EXHIBIT Electronic Components Supply Chain Management CONFIDENTIAL INVESTOR PRESENTATION September SAFE HARBOR STATEMENT This presentation contains “forward -looking statements” within the meaning of the “safe-harbor” provisions of the Private Securities Litigation Reform Act of 1995. Such statements involve known and unknown risks, uncertainties and other factors that could cause the actual results of the Company to differ materially from the results expressed or implied by such statements, including changes from anticipated levels of sales, future international, national or regional economic and competitive conditions, changes in relationships with customers, access to capital, difficulties in developing and marketing new products and services, marketing existing products and services, customer acceptance of existing and new products and services and other factors. Any statements that are not historical facts and that express, or involve discussions as to, expectations, beliefs, plans, objectives, assumptions or future events or performance (often, but not always, through the use of words or phrases such as "will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimated,” “intends,” “plans,” and “projection”) are not historical facts and may be forward -looking and may involve estimates and uncertainties. Accordingly, although the Company believes that the expectations reflected in such forward -looking statements are reasonable, there can be no assurance that such expectations will prove to be correct. The Company has no obligation to update the forward -looking information contained in this presentation. 2 www.sinohub. com TABLE OF CONTENTS I. Company Overview II. Management III. Offering Summary IV. Investment Highlights V. Service Sector Breakdown VI.Financials VII. Appendix 3 www.sinohub. com SINOHUB COMPANY OVERVIEW ·Currently the only company that provides supply chain management (“SCM”) services exclusively for the electronic components market in China · SinoHub’s open SCM platform effectively solves information, money, and material flow bottlenecks and increases the efficiency of China’s electronic components industry - Have successfully established own SCM Management Information System (“MIS”), SinoHub SCM , through 4 years of customer-driven development - Infrastructure in place to provide service in southern and eastern China -Over 100 electronics savvy employees · Three key revenue streams that leverage SinoHub’s powerful SCM platform -Supply chain management services - Vendor Managed Inventory (“VMI”) services -Electronic component sales · Founded in ·Delaware C corporation with headquarters in Shenzhen, China ·
